PER CURIAM.
Appellant takes a timely appeal from his plea of nolo contendere to possession of marijuana, specifically reserving his right to appeal the trial court’s denial of his motion to suppress. Appellant’s sole point argues that the trial court erred in denying his motion to suppress tangible evidence seized pursuant to an invalid inventory search.
Within the last year this court has considered a number of cases involving war-rantless inventory searches of automobile. State v. Jenkins, 319 So.2d 91 (Fla.4th DCA 1975); Weed v. Wainwright, 325 So.2d 44 (Fla.4th DCA 1976); Chuze v. State, 330 So.2d 166 (Fla.4th DCA 1976). Reviewing the present case in light of Jenkins, Weed and Chuze, supra, we conclude that the State failed to meet its burden of proof in showing the constitutional validity of this search. State v. Hinton, 305 So.2d 804 (Fla.4th DCA 1975). The trial court erred in denying appellant’s motion to suppress.
Reversed and remanded for further proceedings consistent with this opinion.
WALDEN and ALDERMAN, JJ., concur.
MAGER, C. J., concurs in conclusion only.